Case 5:17-cr-00219-SMH-MLH Document 38 Filed 09/24/20 Page 1 of 5 PageID #: 100




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                           CRIMINAL ACTION NO. 17-00219-01

 VERSUS                                             JUDGE S. MAURICE HICKS, JR.

 LEANDREW SMITH                                     MAGISTRATE JUDGE HORNSBY


                                  MEMORANDUM ORDER

        Before the Court is a pro se Emergency Motion to Effect Compassionate Release

 Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and (c)(1)(B) filed by Defendant Leandrew Smith

 (“Smith”). See Record Document 32. Smith seeks early release due to health conditions

 and the COVID-19 pandemic. See id. The Federal Public Defender’s Office notified the

 Court on July 2, 2020 that its office would not be enrolling on behalf of Smith. 1 The

 Government has opposed Smith’s motion. See Record Document 36. Smith then filed a

 reply. See Record Document 37.

        On October 4, 2017, Smith plead guilty before Magistrate Judge Hornsby to driving

 while intoxicated, fourth offense, in violation of 1 U.S.C. § 13 and La. R.S. 14:98. See




        1 In his reply, Smith stated, “I receive[d] 2 letters saying you all appointed me a
 new D.A., and I have not heard anything else.” Record Document 37 at 2. On July 1,
 2020, this Court entered a Standard Procedural Order outlining that all motions for
 compassionate release related to the COVID-19 (corona virus) would be screened by the
 Office of the Federal Public Defender (“FPD”). See Record Document 33. The FPD has
 five days to either advise the Court that it will not enroll or to file a motion to enroll or to
 request appointment of counsel from the Criminal Justice Act panel. Here, as stated
 previously, the FPD notified the Court on July 2, 2020 that its office would not be enrolling
 on behalf of Smith. Appointment of counsel is not required in this instance under the
 Criminal Justice Act. See U.S. v. Whitebird, 55 F.3d 1007 (5th Cir. 1995). The Court has
 reviewed the record and, to the extent Smith is requesting appointed counsel, declines to
 use its discretionary power to appoint counsel in this matter.
Case 5:17-cr-00219-SMH-MLH Document 38 Filed 09/24/20 Page 2 of 5 PageID #: 101




 Record Documents 15 and 17. The undersigned accepted the guilty plea on October 10,

 207. See Record Document 19. Smith was sentenced on February 28, 2018 to 12 years.

 See Record Documents 24 and 27. The Court suspended two years of the sentence.

 See id. He is presently serving his sentence at the FCI Oakdale I.

         In his motion, Smith seeks compassionate release due to the COVID-19 pandemic,

 stating it is impossible to social distance and that preventative measures are dismal at

 best.   See Record Document 32 at 1.         He cites his underlying medical conditions,

 including a heart condition, high blood pressure, chronic bronchitis, and asthma as bases

 for his release. See id. In his reply, filed on September 17, 2020, Smith states that the

 doctor at Oakdale FCI I has diagnosed him with leukemia. See Record Document 37 at

 2.

         A judgment of conviction, including a sentence of imprisonment, “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.”

 Dillon v. United States, 560 U.S. 817, 824, 130 S.Ct. 2683, 2690 (2010). Title 18, United

 States Code, Section 3582(c) provides that the court “may not modify a term of

 imprisonment once it has been imposed,” except in three circumstances:

         (1)    upon a motion by the Bureau of Prisons or the defendant for
                reduction of sentence under 18 U.S.C. § 3582(c)(1)(A);

         (2)    “to the extent otherwise expressly permitted by statute or by Rule 35
                of the Federal Rules of Criminal Procedure,” 18 U.S.C. §
                3582(c)(1)(B); or

         (3)    where the defendant was sentenced based on a retroactively
                lowered sentencing range, 18 U.S.C. § 3582(c)(2).

 In this case, Smith moves to modify his sentence under 18 U.S.C. §§ 3582(c)(1)(A) and

 (c)(1)(B).    Smith has not set forth any argument or basis for relief under Section



                                         Page 2 of 5
Case 5:17-cr-00219-SMH-MLH Document 38 Filed 09/24/20 Page 3 of 5 PageID #: 102




 3582(c)(1)(B). Thus, the Court will assume he is proceeding under Section 3582(c)(1)(A).

 Under this section, the court may reduce a sentence “if it finds that extraordinary and

 compelling reasons warrant such a reduction” and “that such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A).

       Prior to 2018 only the Director of the Bureau of Prisons (“BOP”) could file Section

 3582(c)(1)(A) motions, also known as compassionate release motions.              In 2018,

 Congress passed and President Trump signed the First Step Act, which among other

 actions, amended the compassionate release process. Under the First Step Act, Section

 3852(c)(1)(A) now allows prisoners to directly petition courts for compassionate release.

 However, before filing compassionate release motions, prisoners must exhaust their

 administrative remedies in one of two ways:

       (1)    prisoners may file a motion with the court after fully exhausting all
              administrative rights to appeal the BOP's decision not to file a motion
              for compassionate release, or

       (2)    prisoners may file a motion with the court after requesting release
              and there has been “the lapse of 30 days from the receipt of such
              request by the warden of the defendant’s facility, whichever is
              earlier.”

 18 U.S.C. § 3852(c)(1)(A). The administrative exhaustion provision of the First Step Act

 is set out in mandatory terms and has been characterized by the Fifth Circuit as a

 mandatory claim-processing rule. See U.S. v. Franco, No. 20-60473, 2020 WL 5249369

 at *2 (5th Cir. Sept. 3, 2020) (“The statute’s language is mandatory.”). The provision

 permits a court the authority to reduce a defendant’s sentence only “upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal . . .

 or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

                                        Page 3 of 5
Case 5:17-cr-00219-SMH-MLH Document 38 Filed 09/24/20 Page 4 of 5 PageID #: 103




 facility.” 18 U.S.C. § 3582(c)(1)(A). The statute sets forth no exceptions to this mandatory

 statutory exhaustion requirement. Recently, the Fifth Circuit held in Franco that “those

 who seek a motion for compassionate release under the First Step Act must first file a

 request with the BOP.” Franco, 2020 WL 5249369 at *3.

        Here, Smith states that he “was denied BOP home confinement.”                Record

 Document 32 at 1. He has submitted no documentation to support this contention.

 Notwithstanding, an administrative request for home confinement and an administrative

 request for compassionate release are separate and distinct. A request to BOP for home

 confinement does not satisfy the mandatory requirement set forth in Section

 3582(c)(1)(A). In his reply, Smith states that he filed a motion for compassionate release

 on June 26, 2020. Yet, again, he has submitted no documentation to support this

 contention. While the Court is sympathetic to Smith’s health conditions and is acutely

 aware of the effects of the COVID-19 pandemic and the risk at all BOP facilities, Section

 3852(c)(1)(A) does not provide this Court with the equitable authority to excuse Smith’s

 failure to exhaust his administrative remedies or to waive the 30-day waiting period. See

 Franco, 2020 WL 5249369. Smith must first present his request to BOP and/or present

 this Court with documentation of such request. At this time, the Court does not have

 authority to grant the relief Smith requests.

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that Smith’s pro se Emergency Motion to Effect Compassionate

 Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and (c)(1)(B) (Record Document 32) be

 and is hereby DENIED WITHOUT PREJUDICE.                   He has failed to exhaust his




                                         Page 4 of 5
Case 5:17-cr-00219-SMH-MLH Document 38 Filed 09/24/20 Page 5 of 5 PageID #: 104




 administrative remedies as required by the statute. Smith may re-file his motion once he

 has achieved one of the two avenues for exhaustion under Section 3582(c)(1)(A).

         THUS DONE AND SIGNED, in Shreveport, Louisiana, this 24th day of September,

 2020.




                                       Page 5 of 5
